DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include the following:
Claim 1 recites the limitation "the roller blind" in line 3.  It is unclear to the examiner if the structure of the roller blind is required because the recitation of “a roller blind” on line 1 of the claim is intended use language.
Claim 1 recites the limitation “an end plate of the roller blind” on line 3. It is unclear to the examiner if the structure “an end plate” is required or not because “an adjustment mechanism” does not positively require all the limitations of the structure directed to an intended use, making the limitation indefinite as to being required or not.
Claim 1 recites the limitation “the balancing spring of the roller blind” on line 7. It is unclear to the examiner if the structure “the balancing spring” is required or not because “an adjustment 
Claim 8 recites the limitation “roller tube end cap of the roller blind” on line 3. It is unclear to the examiner if the structure “roller tube end cap” is required or not because “an adjustment mechanism” does not positively require all the limitations of the structure directed to an intended use, making the limitation indefinite as to being required or not.
Claim 11 recites the limitation "the roller blind" in line 3.  It is unclear to the examiner if the structure of the roller blind is required because the recitation of “a roller blind” on line 1 of the claim is intended use language.
Claim 11 recites the limitation “an end plate of the roller blind” on line 3. It is unclear to the examiner if the structure “an end plate” is required or not because “an adjustment mechanism” does not positively require all the limitations of the structure directed to an intended use, making the limitation indefinite as to being required or not.
Claim 11 recites the limitation “the balancing spring of the roller blind” on line 7. It is unclear to the examiner if the structure “the balancing spring” is required or not because “an adjustment mechanism” does not positively require all the limitations of the structure directed to an intended use, making the limitation indefinite as to being required or not.
Claim 13 recites the limitation “roller tube end cap of the roller blind” on line 3. It is unclear to the examiner if the structure “roller tube end cap” is required or not because “an adjustment mechanism” does not positively require all the limitations of the structure directed to an intended use, making the limitation indefinite as to being required or not.
The dependent claims are rejected from depending upon a rejected claim.
Above provides non-limiting examples, the applicant must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG Pub 20180080278), and further in view of Wu (US PG Pub 20170081914).
Regarding claim 1, as best understood, Huang teaches (figures 12-13, and 16) an adjustment mechanism (152) for a roller blind, the adjustment mechanism comprising: 
an adjustment spring housing (145) securable to an end plate (117b) of the roller blind such that when so secured the housing does not rotate independent of the end plate (paragraph 0067, lines 8-12); 
a balancing spring coupler (157) at least partially receivable within the adjustment spring housing (145, figure 12),
an adjustment spring (155), the adjustment spring transferring rotational torque (paragraph 0074 lines 18-24) between the adjustment spring housing (145) and the balancing spring coupler (157); and 
an adjustment shaft (142) positioned at least partially within the adjustment spring housing (145), wherein rotation of the adjustment shaft causes a rotation of the balancing spring coupler (157) 
The balancing spring coupler (157) does not have an outer end securable to an end of a balancing spring of the roller blind. Instead Huang teaches another balancing spring coupler (146) having an outer end securable to an end of a balancing spring (140), each of the couplers (146 and 157) are fixedly secured to the adjustment shaft (142) and together the two couplers (146 and 157) couple the adjustment spring (155) to the balancing spring (140) in order to increase the torsional loading of the balancing spring and are therefore understood to provide a balancing spring coupler.
It would be obvious to one having ordinary skill in the art to modify the balancing spring couplers of Huang such that they are provided as a single component in order to minimize the working parts of the device. Motivation is provided by Wu (figures 2-3), which teaches a balancing spring coupler (161) having one end coupled (via 113) to a balancing spring (110) and another end received within a spring housing (131), and that the spring coupler (161) is fixedly secured to a shaft (180) to couple a spring (132) of the spring housing (131) to the balancing spring (110). This arrangement provides a coupler having a first end within the spring housing and a first end coupled to the balancing spring in a compact manner. One would be motivated to modify Huang in view of Wu such that the two couplers (146 and 157) are provided as a single coupling component in order to minimize the working parts of the device and provide a more compact assembly. The modification would have been obvious since it does not lead to unpredictable or unexpected results or impact the functionality of the device of Huang.
Regarding claim 2, as best understood, modified Huang teaches (figures 12-13, and 16) that the adjustment spring (155) is received within the adjustment spring housing (145) and between an outer surface of the adjustment spring housing and a portion of the balancing spring coupler (146 and 157) that is received within the adjustment spring housing (figure 13).  

Regarding claim 4, as best understood, Huang teaches (figures 12-13, and 16) that the adjustment spring (155) frictionally engages the interior surface of the adjustment spring housing (paragraph 0073 lines 11-13).  
Regarding claim 5, as best understood, Huang teaches (figures 12-13, and 16) that the adjustment spring (155) has a pair of inwardly disposed ends (1565A and 155B, figure 16), the ends engaging the balancing spring coupler (146 and 157) such that rotation of the balancing spring coupler causes an expansion of the adjustment spring to frictionally lock the balancing spring coupler to the adjustment spring housing (paragraph 0074 lines 10-24).  
Claims 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG Pub 20180080278) in view of Wu (US PG Pub 20170081914) as applied to claim 5 above, and further in view of Cheng (US PG Pub 20100122780).
Regarding claim 6, as best understood, modified Huang teaches all aspects of the claimed invention as presented in claim 5. Huang also teaches (figure 12) an abutment (157B) that engages one of the inwardly disposed ends (155B) of the adjustment spring (155) upon rotation of the adjustment shaft (paragraph 0074, lines 1-2). Huang does not teach the adjustment shaft including a radially outwardly extending arm.
Cheng teaches (figures 5 and 8) a shaft (22) fixedly connected (paragraph 0030, lines 7-11) to an element (33) with radially outwardly extending arms (331) that engage ends of a spring (311 and 312).  It would have been obvious to one of ordinary skill in the art at the time to further modify Huang by substituting the balancing spring coupler (157) from Huang with the coupler (33) from Cheng. This arrangement provides the same function as the balancing spring coupler (157) of Huang because engaging ends of the spring will be engaged by the outwardly extending arms of the coupler as the shaft 
Regarding claim 8, as best understood, modified Huang teaches all aspects of the claimed invention as presented in claim 6. Huang also teaches (figure 13) that the adjustment spring housing (145), the balancing spring coupler (146 and 157), the adjustment shaft (142), and the adjustment spring (155) are at least partially received within a roller tube end cap (150) of the roller blind (figure 13).  
Regarding claim 9, as best understood, modified Huang teaches all aspects of the claimed invention as presented in claim 6. Huang also teaches (figure 13) that the balancing spring coupler (146 and 157) includes a generally cylindrical barrel (156) received within a complementary shaped bore in the adjustment spring housing (145, figure 13). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG Pub 20180080278) in view of Wu (US PG Pub 20170081914) and Cheng (US PG Pub 20100122780) as applied to claim 6 above, and further in view of Bousson (US PG Pub 20050150615).
Regarding claim 7, as best understood, modified Huang teaches all aspects of the invention regarding claim 6 above. Modified Huang does not teach that the adjustment shaft includes an end extending through the adjustment spring housing and configured to be engaged by a tool for rotating the adjustment shaft.  
Bousson teaches (figure 6) an end (208) extending through an adjustment spring housing (206) and configured to be engaged by a tool (293) for adjusting a balancing spring (203).  It would have been obvious to one of ordinary skill in the art at the time to further modify modified Huang to incorporate the teachings of Bousson by adding an end to the adjustment shaft that extends through the adjustment spring house that able to be engaged by a tool thereby rotating the adjustment shaft and adjusting the balancing spring. This alteration provides the predictable and expected result of a simple and economical way to adjust the tension of the balancing spring.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG Pub 20180080278) in view of Wu (US PG Pub 20170081914) and Cheng  (US PG Pub 20100122780) as applied to claim 9 above, and further in view of Bousson (US PG Pub 20050150615).
Regarding claim 10, as best understood, modified Huang teaches all aspects of the claimed invention as presented in claim 9.  Huang teaches (figures 12 and 16) that the barrel (156) includes a pair of engagement surfaces (156A and 156B, paragraph 0075), upon rotation of the barrel in a first direction one of the engagement surfaces engaging one of the inwardly disposed ends (155A) of the adjustment spring (155), rotation of the barrel in a second opposite direction causing the other of the engagement surfaces to engage the other of the inwardly disposed ends (155B) of the adjustment spring (paragraph 0075). Huang does not teach a longitudinally oriented slot forming the engagement surfaces.
Bousson teaches (figure 2) a barrel (6) with a longitudinally oriented slot (64) forming a pair of engagement surfaces (641 and 642), upon rotation of the barrel in a first direction one of the engagement surfaces (641) engaging one of the ends (71) of the adjustment spring (paragraph 0043), rotation of the barrel in a second opposite direction causing the other of the engagement surfaces (642) to engage the other of the inwardly disposed ends (72) of the adjustment spring (paragraph 0043). 
It would have been obvious to one of ordinary skill in the art at the time to modify Huang to incorporate the teachings of Bousson by including a longitudinally oriented slot in the barrel, with engagement surfaces that upon rotation of the barrel, the engagement surfaces engage ends of the adjustment spring. This alteration provides expected results of providing Huang a slot instead of flanges to equivalently engage ends of the adjustment spring without changing the functionality of the assembly and thus not leading to unpredictable results. 
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG Pub 20180080278) in view of Wu (US PG Pub 20170081914), and further in view of Cheng (US PG Pub 20100122780).

an adjustment spring housing (145) securable to an end plate (117b) of the roller blind such that when so secured the housing does not rotate independent of the end plate (paragraph 0067, lines 8-12); 
a balancing spring coupler (157) at least partially receivable within the adjustment spring housing (145, figure 12),
an adjustment spring (155), the adjustment spring transferring rotational torque (paragraph 0074 lines 18-24) between the adjustment spring housing (145) and the balancing spring coupler (157); and 
an adjustment shaft (142) positioned at least partially within the adjustment spring housing (145), an abutment (157B) that engages one of a pair of disposed ends (155B) of the adjustment spring (155) upon rotation of the adjustment shaft (paragraph 0074, lines 1-2) such that rotation of the adjustment shaft (142) causes an expansion of the adjustment spring to frictionally lock the balancing spring coupler to the adjustment spring housing (paragraph 0074 lines 10-24) causing the balancing spring coupler and the adjustment spring to rotate in relative unison with the rotation of the adjustment shaft (paragraph 0074 lines 1-5) and to thereby increase or decrease the torsional loading of the balancing spring (paragraph 0074).
Huang does not teach the adjustment shaft including a radially outwardly extending arm.
Cheng teaches (figures 5 and 8) a shaft (22) fixedly connected (paragraph 0030, lines 7-11) to an element (33) with radially outwardly extending arms (331) that engage ends of a spring (311 and 312). It would have been obvious to one of ordinary skill in the art at the time to further modify Huang by substituting the balancing spring coupler (157) from Huang with the coupler (33) from Cheng. This arrangement provides the same function as the balancing spring coupler (157) of Huang because engaging ends of the spring will be engaged by the outwardly extending arms of the coupler as the shaft 
The balancing spring coupler (157) does not have an outer end securable to an end of a balancing spring of the roller blind. Instead Huang teaches another balancing spring coupler (146) having an outer end securable to an end of a balancing spring (140), each of the couplers (146 and 157) are fixedly secured to the adjustment shaft (142) and together the two couplers (146 and 157) couple the adjustment spring (155) to the balancing spring (140) in order to increase the torsional loading of the balancing spring and are therefore understood to provide a balancing spring coupler.
It would be obvious to one having ordinary skill in the art to modify the balancing spring couplers of Huang such that they are provided as a single component in order to minimize the working parts of the device. Motivation is provided by Wu (figures 2-3), which teaches a balancing spring coupler (161) having one end coupled (via 113) to a balancing spring (110) and another end received within a spring housing (131), and that the spring coupler (161) is fixedly secured to a shaft (180) to couple a spring (132) of the spring housing (131) to the balancing spring (110). This arrangement provides a coupler having a first end within the spring housing and a first end coupled to the balancing spring in a compact manner. One would be motivated to modify Huang in view of Wu such that the two couplers (146 and 157) are provided as a single coupling component in order to minimize the working parts of the device and provide a more compact assembly. The modification would have been obvious since it does not lead to unpredictable or unexpected results or impact the functionality of the device of Huang.
Regarding claim 13, as best understood, modified Huang teaches all aspects of the claimed invention as presented in claim 11. Huang also teaches (figure 13) that the adjustment spring housing (145), the balancing spring coupler (146 and 157), the adjustment shaft (142), and the adjustment spring (155) are at least partially received within a roller tube end cap (150) of the roller blind (figure 13).  
Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PG Pub 20180080278) in view of Wu (US PG Pub 20170081914) and Cheng (US PG Pub 20100122780) as applied to claim 11 above, and further in view of Bousson (US PG Pub 20050150615).
Regarding claim 12, as best understood, modified Huang teaches all aspects of the invention regarding claim 6 above. Modified Huang does not that the adjustment shaft includes an end extending through the adjustment spring housing and configured to be engaged by a tool for rotating the adjustment shaft.  
Bousson teaches (figure 6) an end (208) extending through an adjustment spring housing (206) and configured to be engaged by a tool (293) for adjusting a balancing spring (203).  
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Huang to incorporate the teachings of Bousson by adding an end to the adjustment shaft that extends through the adjustment spring house that able to be engaged by a tool thereby rotating the adjustment shaft and adjusting the balancing spring. This alteration provides the predictable and expected result of a simple and economical way to adjust the tension of the balancing spring.
Regarding claim 14, as best understood, modified Huang teaches all aspects of the claimed invention as presented in claim 11. Huang also teaches (figure 13) that the balancing spring coupler (157 and 142) includes a generally cylindrical barrel (156) received within a complementary shaped bore in the adjustment spring housing (145, figure 13), that the barrel (156) includes a pair of engagement surfaces (156A and 156B, paragraph 0075), upon rotation of the barrel in a first direction one of the engagement surfaces engaging one of the inwardly disposed ends (155A) of the adjustment spring (155), rotation of the barrel in a second opposite direction causing the other of the engagement surfaces to engage the other of the inwardly disposed ends (155B) of the adjustment spring (paragraph 0075). Huang does not teach a longitudinally oriented slot forming the engagement surfaces.

It would have been obvious to one of ordinary skill in the art at the time to modify Huang to incorporate the teachings of Bousson by including a longitudinally oriented slot in the barrel, with engagement surfaces that upon rotation of the barrel, the engagement surfaces engage ends of the adjustment spring. This alteration provides expected results of providing Huang a slot instead of flanges to equivalently engage ends of the adjustment spring without changing the functionality of the assembly and thus not leading to unpredictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634